FILED
WDINC (Rev. 5/2020) Agreed Order CHARLOTTE, NC

MAR 1 4 2021
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINAS ON Gistrict oF NC

UNITED STATES OF AMERICA }
)
V. ) Criminal Case No, 0419 3:12CR00022-
001
)
Anthony A. Bratton )
Defendant )

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Anthony A. Bratton and for good cause

shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT
The defendant agrees and stipulates that he has violated the terms and conditions of
supervised release in the following respects:

1, FAILURE TO COMPLY WITH DRUG TESTING/TREATMENT REQUIREMENTS
(Date violation concluded: 12/17/2019). The defendant has violated the condition of
supervision that states, "The defendant shall participate in a program of testing for
substance abuse if directed to do so by the probation officer. The defendant shall refrain
from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency
and accuracy of the testing. If warranted, the defendant shal! participate in a substance
abuse treatment program and follow the rules and regulations of that program. The
probation officer will supervise the defendant’s participation in the program (including,
but not limited to, provider, location, modality, duration, intensity) (unless omitted by the

Court),” in that, the defendant failed to report for scheduled Code-A-Phone drug screens

I

Case 3:12-cr-00022-RJC Document 47 Filed 03/11/21 Page 1of5
WINE (Rev. 5/2020) Agreed Order

on the following dates: 7/9/2019, 7/19/2019, 8/27/2019, 9/6/2019, 10/3/2019, 10/30/2019,

11/12/2019, 12/9/2019, and 12/17/2019. GRADE C VIOLATION

2. DRUG/ALCOHOL USE (ate violation concluded: 10/28/2019), The defendant has
violated the condition of supervision that states, "The defendant shall refrain from
excessive use of alcohol and shall not unlawfully purchase, possess, use, distribute or
administer any narcotic or controlled substance or any psychoactive substances (including,
but not limited to, synthetic marijuana, bath salts) that impair a person’s physical or mental
functioning, whether or not intended for human consumption, or any paraphernalia related
to such substances, except as duly prescribed by a licensed medical practitioner," in that,
on 10/28/2019, the defendant provided a urinalysis sample for drug testing that returned
positive results for cocaine. This result was confirmed positive for cocaine by Alere

Toxicology Services. GRADE C VIOLATION

3. FAILURE TO REPORT CONTACT WITH LAW ENFORCMENT OFFICER (Date
violation concluded: 4/17/2020). The defendant has violated the condition of supervision
that states, "The defendant shall notify the probation officer within 72 hours of being
arrested or questioned by a law enforcement officer," in that, on 4/14/2020, the defendant
was driving a vehicle that was stopped by the Dallas Police Department in Gaston County,
NC, After the officer conducting the traffic stop detected a strong odor of marijuana, a
search of the vehicle was conducted. During this search, a black Hi-Point pistol was located
under the passenger seat. The defendant did not notify the probation officer of this law

enforcement contact within the required 72-hour timeframe. GRADE C VIOLATION

Case 3:12-cr-00022-RJC Document 47 Filed 03/11/21 Page 2 of 5
WDINC (Rev. 5/2020) Agreed Order

The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violations are a maximum Grade C and that the defendant has a Criminal
History Category of IV.

The parties stipulate, based on U.S.S.G. §7B 1.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of IV is a term of imprisonment from 6
to 12 months.

The parties agree, pursuant to Rules 11(c}(1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of eight (8) months. Ifthe Court rejects this sentencing agreement, the
defendant has the right to withdraw from this Agreed Order and have an evidentiary hearing on
the petition for revocation of supervised release.

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER

The defendant acknowledges that he/she is admitting the violations of supervised release
because he/she did, in fact, violate the conditions of supervised release set forth above.

The defendant acknowledges that he/she has had an opportunity 1) to review the written
notice of the alleged violations of supervised release and 2) to review the evidence against him/her
related to those alleged violations.

The defendant further acknowledges that he/she is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:

1) The opportunity to appear personally, present evidence, and question adyerse witnesses

at a revocation hearing; and

2) The opportunity to make a statement personally to the Court in mitigation of sentence

and to present mitigating evidence to the Court.

Case 3:12-cr-00022-RJC Document 47 Filed 03/11/21 Page 3 of 5
WD/NC (Rev. 5/2020) Agreed Order

If the Court accepts the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial
misconduct, and those claims only, are exempt from this waiver.

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED,

It is further ORDERED that the defendant Anthony A Bratton be and is hereby
SENTENCED to a term of imprisonment of eight (8) months on Counts 1, 2, 3, and 4, to run
concurrently, of the judgment. It is further ORDERED that no additional term of supervised
release is ORDERED following the defendant’s release from imprisonment. It is further
ORDERED that any restitution order, fine, and special assessment imposed in the original

Judgment in a Criminal Case are hereby reimposed and are to be paid in full immediately.

50 ORDERED and ADJUDGED, this the ot aay of “ weve le ,20

fede) Car}

Robert J. Conra /St. — o
U.S. District Court/Judge /

ae

Lo }

Case 3:12-cr-00022-RJC Document 47 Filed 03/11/21 Page 4of5
WDINC (Rev. 5/2020) Agreed Order

 

 

 

APPROVED
~ Anthgny A Bratton
Defendant
pag Oa
Lan) Mowe [Vike
Attomey for Defendant Maria K. Vento, Assistant United States Attomey

Glynis Eaton CoreyCampbelf
Supervisory U.S. Probation Officer Sr. United States Probation Officer

Case 3:12-cr-00022-RJC. Document 47_ Filed 03/11/21. Page 5of 5.0000
